This is an appeal from an order of the District Court refusing a temporary injunction restraining appellees from further performance of a certain contract between the parties appellee, pending trial of the main cause on the merits.
This Court is now efficiently advised that since the perfection of this appeal the main suit has been tried and fully disposed of in the trial court, thereby rendering moot the matter involved in this appeal, to-wit: the refused prayer for temporary injunction pending trial on the merits below.
It appears that the proper order to enter in this Court in such case is one dismissing the cause insofar as appellant prays for a temporary injunction, and it is so ordered, at the cost of appellant, who was plaintiff below. Service Finance Corp. v. Grote, Tex.Com.App., 131 S.W.2d 93; University Interscholastic League v. Sims, Tex.Com.App.,131 S.W.2d 94.